AIA Document G701 – Change Order PROJECT (Name and Address) CHANGE ORDER NUMBER:002 OWNER: x Diamond Jo New Casino DATE:May 19, 2008 ARCHITECT: x 301 Bell Street/Port of Dubuque Dubuque, IA52001 CONTRACTOR: x TO CONTRACTOR (Name and Address) ARCHITECT’S PROJECT NUMBER: FIELD: o Conlon Construction Co. CONTRACT DATE:September 25, 2007 OTHER: o 1100 Rockdale Road CONTRACT FOR:General Construction Dubuque, IA52003 THE CONTRACT IS CHANGED AS FOLLOWS: (Include, where applicable, any undisputed amount attributable to previously executed Construction Change Directives). Per attached Exhibit A – CO #2:$1,899,042.46 The original Contract Sumwas $19,283,185.75 The net change by previously authorized Change Orders $41,622,987.25 The Contract Sum prior to this Change Order was $60,906,173.00 The Contract Sum will be increased by this Change Order in the amount of $1,899,042.46 The new GMP including this Change Order will be $62,805,215.46 The Contract Time will beunchanged by Zero (0) days. The date of Substantial Completion as of the date of this Change Order therefore is the same. NOTE:This Change Order does not include changes in the Contract Sum, Contract Time or Guaranteed Maximum Price which have been authorized by Construction Change Directive until the cost and time have been agreed upon by both the Owner and Contractor, in which case a Change Order is executed to supersede the Construction Change Directive. NOT VALID UNTIL SIGNED BY THE ARCHITECT, CONTRACTOR AND OWNER YWS ARCHITECTS CONLON CONSTRUCTION CO. Diamond Jo, LLC ARCHITECT (Firm name) CONTRACTOR (Firm Name) OWNER (Firm Name) 5055 W. Patrick Lane 1100 Rockdale Road PO. Box 1750 Las Vegas, NV89118 Dubuque, IA 52003 Dubuque, IA 52004-1750 ADDRESS ADDRESS ADDRESS s/Robert P. Holtfreter s/Ben Roush s/Jonathan Swain (Signature) (Signature) (Signature) Robert P. Holtfreter Ben Roush, Project Manager Jonathan Swain (Typed name) (Typed name) (Typed Name) June 4, 2008 6/6/08 5/31/08 DATE DATE DATE Exhibit A – CO #2 PCO # Description Cost 1 PR 1-5 – included in GMP Pricing GMP 2 PR #6 – Interior Drawings – Dated 12-11-07 - $107,000 Allowance $(12,560.76) 3 PR #7 – Rigging, Lighting @ Entert., Millwork, Finishes - $240,000 Allowance $65,597.91 4 PR #8 – Interior Changes – Delta6Interiors - $100,000 Allowance $8,788.19 5 PR #9 – Stair S-3 Changes Made by YWS - $20,000 Allowance $(19,291.37) 6 PR #10 – RFI 228A & RFI 255A – Fireplace Information - $130,000 Allowance $15,994.89 7 PR #11 – Slab Depressions – Not on Plans – Allowance of $25,000 $11,818.67 8 PR #12 – Electrical Delta 3, Lighting Delta 4, Mechanical Delta 3, Plumbing Delta 4 –Allowance of $80,000 $140,835.64 9 PR #13 – ASI #10 – Food Service – Allowance of $10,000 $(10,350.00) 10 PR #14 – RFI for Electrical Acoustical Insulation, Broadcast Room, Suspended Soffit – Allowance of $91,500 $(59,998.95) 11 PR #15 – A/V Delta 4 and Telecom Delta 5 – Allowance of $15,000 $245.35 12 Drake Williams Steel Items – Design Issues $146,868.58 13 Revise louver and wall panel to match Centria BR5-36 – YWS Updated Specifications 1/30/08 $16,843.59 14 RFI 292, 247, 313, 332, 353, 358, 374, 381, 390, 395, 396, 398, SR #41, SR#42 $(153,364.02) 15 PR #17 – Interior Specification Changes/Revisions, Lighting Changes, Civil Drawings $4,619.31 16 ASI #17 – RFI #416 Response added one sprinkler head $217.35 17 PR #18 – Revised mechanical, electrical, architectural, interior $588,071.96 18 PR #19 – Reflected Ceiling Plans / Ceramic Tile Grout Changes $12,552.51 19 Drake – Williams Changes $69,908.04 20 CI3 Drawings Changes per detailed breakdown $83,179.46 21 RFI Responses #433 – added one unit heater $788.25 22 NOT USED NOT USED 23 Retail Millwork Deletion $(2,531.14) 24 Flagpole Estimate $4,064.49 25 Grid Iron J-Box Prices – Paulson Electric Rejected 26 Added Enunciator Panel – Per City requirement Rejected 27 CI3 Deduct for material $(103,500.00) 28 RF #449 Response – Millwork in Mississippi Moon Bar $9,881.22 29 Added Scope for Sportview Contract $216,889.81 30 Buffet Ceiling Revisions $193,129.88 31 Net Streams Add – Sport View $11,461.59 32 Food Service Add Hoods (Gaylord) $41,492.66 33 RFI #415 – Furnish & install batt insulation and poultry netting at Performance/Back Stage Area from 7’-2” AFF to BOD in lieu of drywall Rejected 34 Masonry items – GFRC to precast shelf angles, backing adjustments $(31,938.03) 35 PR #23 – ASI #23-R – Door hardware for aluminum and paint upgrades at bowling $130,449.71 36 Progressives for Slots Rejected 37 Sports Ticker – Mojo’s $35,531.06 38 Change Bowling Lockers from Plastic Laminate to Metal $(36,454.25) 39 Add Five (5) Access Panels at Exterior, per detail 3, 6, 7, 8& 9 on AB.23 – Geisler Brothers $3,885.78 40 ASI #33 R – Install Soffit at Bowling Projection Screen Wall $879.75 41 PR #21 – Architectural Delta 6, Mechanical Delta 5, Electrical Delta 5, Interior Delta 9 $460,327.85 42 PR #22 – Telecom Delta 7 $188,655.37 43 Alternate theatrical fixture $(127,248.08) 44 RFI #504 Grease Duct Revisions $10,041.61 45 PR #24 – Lighting Delta 7, Revised/Added Lighting Specs, Revised/Updated Interior Specifications (bowling lighting) $(25,248.83) SubTotal: $1,890,535.05 Performance and Payment Bond Cost on Above: $8,507.41 TOTAL CHANGE ORDER AMOUNT: $1,899,042.46
